DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 06/24/2021 claims 1-19 are pending in the present application, claims 1, 11 are written in independent form. The present Application claims Foreign Priority to TW109128446 with a filing date of 08/20/2020, wherein a copy of the priority document was received on 10/04/2021.
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The Examiner notes that the broadest reasonable interpretation of the terms ‘and/or’  is ‘or’, therefore all use of ‘and/or’ will be interpreted by the Examiner as ‘or’. The Examiner recommends amending the claims to omit the use of ‘and/or’  or to change each instance to ‘or’ for sake of clarity. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 1, and 11 claims 1 and 11 set forth ‘subsidiary information’ the claim language is unclear. The claims do not adequately define or previously set forth what information could be considered subsidiary information; therefore, inclusion of the term is indefinite. In order to overcome the rejection, the claims need to be amended to clarify what subsidiary information is used using details supported by the specification.


Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20110021142 to Desai et al (hereinafter d1) in view of United States Patent Application Publication US-20080107206 to Jensen et al (hereinafter d2).
Regarding claim 1, as to the limitation “A wireless signal receiving device capable of making different adjustments for different kinds of wireless communication to configure the wireless signal receiving device adaptively, the wireless signal receiving device comprising:”  d1 discloses a wireless device which performs the functions of a receiving device (see d1 Fig. 8, para. 0065) which makes adaptive adjustments (see d1 para. 0080, 0083, 0089, 0094);
as to the limitation “a front-end receiving circuit configured to receive a first communication signal through first wireless communication in a first communication duration and then generate a first reception signal according to the first communication signal, the front-end receiving circuit also configured to receive a second communication signal through second wireless communication in a second communication duration and then generate a second reception signal according to the second communication signal” d1 discloses an RF front end (see d1 Fig. 8 element 812) which receives receptions signals (d1 paras. 0067-0068, 0074); wherein the RF front end is capable of reception of multiple reception signals (see d1 para. 0033);
as to the limitation “wherein the front-end receiving circuit does not receive any signal through the second wireless communication in the first communication duration, and does not receive any signal through the first wireless communication in the second communication duration; the first wireless communication is between the wireless signal receiving device and a first wireless device and the second wireless communication is between the wireless signal receiving device and a second wireless device, or each of the first wireless communication and the second wireless communication is between the wireless signal receiving device and one single wireless device while the first wireless communication and the second wireless communication are a first kind of wireless communication and a second kind of wireless communication respectively; the updated first setting is determined according to the first reception signal and/or first subsidiary information; the updated second setting is determined according to the second reception signal and/or second subsidiary information; the updated first setting is equivalent to or different from the updated second setting; and the first subsidiary information and the second subsidiary information are dependent on the first wireless communication and the second wireless communication respectively” d1 discloses TDMA for each of the first and second wireless communication (see d1 para. 0024) (i.e. front-end receiving circuit does not receive any signal through the second wireless communication in the first communication duration, and does not receive any signal through the first wireless communication in the second communication duration); wherein the reception devices is capable of multiple link layer connections to multiple slave devices (see d1 para. 0033) of various kinds (see d1 para. 0034) (i.e. the first wireless communication is between the wireless signal receiving device and a first wireless device and the second wireless communication is between the wireless signal receiving device and a second wireless device, or each of the first wireless communication and the second wireless communication is between the wireless signal receiving device and one single wireless device while the first wireless communication and the second wireless communication are a first kind of wireless communication and a second kind of wireless communication respectively); wherein setting are adjusted dependent on the communication (see d1 para. 0080, 0083, 0089, 0084) (i.e. the updated first setting is determined according to the first reception signal and/or first subsidiary information; the updated second setting is determined according to the second reception signal and/or second subsidiary information; the updated first setting is equivalent to or different from the updated second setting; and the first subsidiary information and the second subsidiary information are dependent on the first wireless communication and the second wireless communication respectively);
as to the limitation “a media access control (MAC) and post-processing circuit coupled to the front-end receiving circuit, and configured to adjust at least one first parameter for the first wireless communication according to updated first setting of the first wireless communication and to adjust at least one second parameter for the second wireless communication according to updated second setting of the second wireless communication” d1 discloses adjusting parameters (see d1 para. 0080, 0083, 0089, 0094), but d1 does not appear to explicitly disclose media access control (MAC) and post-processing circuit coupled to the front-end receiving circuit, attention is directed to d2 which, in a similar field wireless communication, discloses media access control (MAC) and post-processing circuit coupled to the front-end receiving circuit (see d2 Fig. 2, Host Device 18-32; para. 0023-0024) as associated circuitry (see d2 Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of media access control (MAC) and post-processing circuit coupled to the front-end receiving circuit as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: reducing size and power consumption of the analog to digital conversion process in radio receivers (see d2 para. 0009).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to achieve the predictable result of reducing size and power consumption of the analog to digital conversion process in radio receivers, wherein both techniques were known  and used as of the effective filing date (as shown by d2), and the combination would yield a predictable result (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claims 2, as to the limitation “The wireless signal receiving device of claim 1, wherein the front-end receiving circuit includes a low noise amplifier, a mixer, a circuit for filtering and gain control, an analog-to- digital converter, and a demodulation circuit; the at least one first parameter for the first wireless communication includes a first circuit parameter of the front-end receiving circuit; and the at least one second parameter for the second wireless communication includes a second circuit parameter of the front-end receiving circuit” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose a low noise amplifier (see d2 Fig. 2 element 72), a mixer (see d2 Fig. 2 element 70), a circuit for filtering (see d2 Fig. 2 element 68) and gain control (see d2 Fig. 2 element 64 para. 0034) , an analog-to- digital converter (see d2 Fig. 2 element 66), and a demodulation circuit (see d2 Fig. 2 element 64 para. 0027) and associated parameters (see d2 para. 0029, 0036, 0047).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of front-end receiving circuit includes a low noise amplifier, a mixer, a circuit for filtering and gain control, an analog-to- digital converter, and a demodulation circuit; the at least one first parameter for the first wireless communication includes a first circuit parameter of the front-end receiving circuit; and the at least one second parameter for the second wireless communication includes a second circuit parameter of the front-end receiving circuit as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: reducing size and power consumption of the analog to digital conversion process in radio receivers (see d2 para. 0009).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to achieve the predictable result of reducing size and power consumption of the analog to digital conversion process in radio receivers, wherein both techniques were known  and used as of the effective filing date (as shown by d2), and the combination would yield a predictable result (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claims 3, as to the limitation “The wireless signal receiving device of claim 2, wherein each of the first circuit parameter and the second circuit parameter is one of the following: a current supply parameter of the low noise amplifier; a mixer parameter of the mixer; a filter parameter of the circuit for filtering and gain control; a gain control parameter of the circuit for filtering and gain control; a converter parameter of the analog-to-digital converter; and a demodulator parameter of the demodulation circuit” d1 in view of d2 disclose claim 2 as set forth above, d1 in view of d2 also disclose a low noise amplifier (see d2 Fig. 2 element 72), a mixer (see d2 Fig. 2 element 70), a circuit for filtering (see d2 Fig. 2 element 68) and gain control (see d2 Fig. 2 element 64 para. 0034) , an analog-to- digital converter (see d2 Fig. 2 element 66), and a demodulation circuit (see d2 Fig. 2 element 64 para. 0027) and associated parameters (see d2 para. 0029, 0036, 0047).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of front-end receiving circuit includes a low noise amplifier, a mixer, a circuit for filtering and gain control, an analog-to- digital converter, and a demodulation circuit; the at least one first parameter for the first wireless communication includes a first circuit parameter of the front-end receiving circuit; and the at least one second parameter for the second wireless communication includes a second circuit parameter of the front-end receiving circuit as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: reducing size and power consumption of the analog to digital conversion process in radio receivers (see d2 para. 0009).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to achieve the predictable result of reducing size and power consumption of the analog to digital conversion process in radio receivers, wherein both techniques were known  and used as of the effective filing date (as shown by d2), and the combination would yield a predictable result (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claims 4, as to the limitation “The wireless signal receiving device of claim 1, wherein each of the first subsidiary information and the second subsidiary information includes at least one of the following: a signal format for wireless communication; master/slave roles for multiple Bluetooth links; a usage and interference state with respect to a wireless network; remaining battery power; a usage scenario; and a Bluetooth communication protocol” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose various parameters that are equated to at least one of  a signal format for wireless communication; master/slave roles for multiple Bluetooth links; a usage and interference state with respect to a wireless network; remaining battery power; a usage scenario; and a Bluetooth communication protocol (see d1 para. 0022, 0062-0064).
Regarding claims 5, as to the limitation “The wireless signal receiving device of claim 1, wherein the MAC and post-processing circuit adjusts the at least one first parameter for the first wireless communication, and afterwards the wireless signal receiving device consumes less power for signal reception under the first wireless communication; and the MAC and post-processing circuit adjusts the at least one second parameter for the second wireless communication, and afterwards the wireless signal receiving device consumes less power for signal reception under the second wireless communication” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose adjusting the at least one first parameter for the first wireless communication, and afterwards the wireless signal receiving device consumes less power for signal reception under the first wireless communication; and the MAC and post-processing circuit adjusts the at least one second parameter for the second wireless communication, and afterwards the wireless signal receiving device consumes less power for signal reception under the second wireless communication (see d1 para. 0022, 0029, 0037).
Regarding claims 10, as to the limitation “The wireless signal receiving device of claim 1, wherein: the at least one first parameter for the first wireless communication includes at least one of the following: a first software parameter of the wireless signal receiving device; a first firmware parameter of the wireless signal receiving device; and a first hardware parameter of the wireless signal receiving device; and the at least one second parameter for the second wireless communication includes at least one of the following: a second software parameter of the wireless signal receiving device; a second firmware parameter of the wireless signal receiving device; and a second hardware parameter of the wireless signal receiving device” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose various parameters equated to at least one of a first software parameter of the wireless signal receiving device; a first firmware parameter of the wireless signal receiving device; and a first hardware parameter of the wireless signal receiving device; and the at least one second parameter for the second wireless communication includes at least one of the following: a second software parameter of the wireless signal receiving device; a second firmware parameter of the wireless signal receiving device; and a second hardware parameter of the wireless signal receiving device (see d1 para. 0036-0037).
Regarding claim 11, as to the limitation “A wireless signal receiving method performed with a wireless signal receiving device, the wireless signal receiving method making adjustments for first wireless communication and second wireless communication respectively, the wireless signal receiving method comprising:”  d1 discloses a wireless device which performs the functions of a receiving device (see d1 Fig. 8, para. 0065) which executes a method (see d1 Fig. 7) to make adaptive adjustments (see d1 para. 0080, 0083, 0089, 0094);
as to the limitation “receiving a first communication signal through the first wireless communication in a first communication duration and then generating a first reception signal according to the first communication signal; receiving a second communication signal through the second wireless communication in a second communication duration and then generating a second reception signal according to the second communication signal” d1 discloses an RF front end (see d1 Fig. 8 element 812) which receives receptions signals (d1 paras. 0067-0068, 0074); wherein the RF front end is capable of reception of multiple reception signals (see d1 para. 0033);
as to the limitation wherein the first wireless communication is between the wireless signal receiving device and a first wireless device and the second wireless communication is between the wireless signal receiving device and a second wireless device, or each of the first wireless communication and the second wireless communication is between the wireless signal receiving device and one single wireless device while the first wireless communication and the second wireless communication are different kinds of wireless communication; the updated first setting is determined according to the first reception signal and/or first subsidiary information; the updated second setting is determined according to the second reception signal and/or second subsidiary information; the updated first setting is equivalent to or different from the updated second setting; and the first subsidiary information and the second subsidiary information are dependent on the first wireless communication and the second wireless communication respectively” d1 discloses TDMA for each of the first and second wireless communication (see d1 para. 0024) (i.e. front-end receiving circuit does not receive any signal through the second wireless communication in the first communication duration, and does not receive any signal through the first wireless communication in the second communication duration); wherein the reception devices is capable of multiple link layer connections to multiple slave devices (see d1 para. 0033) of various kinds (see d1 para. 0034) (i.e. the first wireless communication is between the wireless signal receiving device and a first wireless device and the second wireless communication is between the wireless signal receiving device and a second wireless device, or each of the first wireless communication and the second wireless communication is between the wireless signal receiving device and one single wireless device while the first wireless communication and the second wireless communication are a first kind of wireless communication and a second kind of wireless communication respectively); wherein setting are adjusted dependent on the communication (see d1 para. 0080, 0083, 0089, 0084) (i.e. the updated first setting is determined according to the first reception signal and/or first subsidiary information; the updated second setting is determined according to the second reception signal and/or second subsidiary information; the updated first setting is equivalent to or different from the updated second setting; and the first subsidiary information and the second subsidiary information are dependent on the first wireless communication and the second wireless communication respectively);
as to the limitation “adjusting at least one first parameter for the first wireless communication according to updated first setting of the first wireless communication; and adjusting at least one second parameter for the second wireless communication according to updated second setting of the second wireless communication” d1 discloses adjusting parameters (see d1 para. 0080, 0083, 0089, 0094), but d1 does not appear to explicitly disclose media access control (MAC) and post-processing circuit coupled to the front-end receiving circuit, attention is directed to d2 which, in a similar field wireless communication, discloses media access control (MAC) and post-processing circuit coupled to the front-end receiving circuit (see d2 Fig. 2, Host Device 18-32; para. 0023-0024) as associated circuitry (see d2 Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of media access control (MAC) and post-processing circuit coupled to the front-end receiving circuit as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: reducing size and power consumption of the analog to digital conversion process in radio receivers (see d2 para. 0009).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to achieve the predictable result of reducing size and power consumption of the analog to digital conversion process in radio receivers, wherein both techniques were known  and used as of the effective filing date (as shown by d2), and the combination would yield a predictable result (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claims 12, as to the limitation “The wireless signal receiving method of claim 11, wherein each of the at least one first parameter and the at least one second parameter includes at least one of the following: a current supply parameter of a low noise amplifier; a mixer parameter of a mixer; a filter parameter of a circuit for filtering and gain control; a gain control parameter of the circuit for filtering and gain control; a converter parameter of an analog-to-digital converter; and a demodulator parameter of a demodulation circuit” d1 in view of d2 disclose claim 11 as set forth above, d1 in view of d2 also disclose a low noise amplifier (see d2 Fig. 2 element 72), a mixer (see d2 Fig. 2 element 70), a circuit for filtering (see d2 Fig. 2 element 68) and gain control (see d2 Fig. 2 element 64 para. 0034) , an analog-to- digital converter (see d2 Fig. 2 element 66), and a demodulation circuit (see d2 Fig. 2 element 64 para. 0027) and associated parameters (see d2 para. 0029, 0036, 0047).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of front-end receiving circuit includes a low noise amplifier, a mixer, a circuit for filtering and gain control, an analog-to- digital converter, and a demodulation circuit; the at least one first parameter for the first wireless communication includes a first circuit parameter of the front-end receiving circuit; and the at least one second parameter for the second wireless communication includes a second circuit parameter of the front-end receiving circuit as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: reducing size and power consumption of the analog to digital conversion process in radio receivers (see d2 para. 0009).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to achieve the predictable result of reducing size and power consumption of the analog to digital conversion process in radio receivers, wherein both techniques were known  and used as of the effective filing date (as shown by d2), and the combination would yield a predictable result (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claims 13, as to the limitation “The wireless signal receiving method of claim 11, wherein each of the first subsidiary information and the second subsidiary information includes at least one of the following: a signal format for wireless communication; master/slave roles for multiple Bluetooth links; a usage and interference state with respect to a wireless network; remaining battery power; a usage scenario; and a Bluetooth communication protocol” d1 in view of d2 disclose claim 11 as set forth above, d1 in view of d2 also disclose various parameters that are equated to at least one of  a signal format for wireless communication; master/slave roles for multiple Bluetooth links; a usage and interference state with respect to a wireless network; remaining battery power; a usage scenario; and a Bluetooth communication protocol (see d1 para. 0022, 0062-0064).
Regarding claims 14, as to the limitation “The wireless signal receiving method of claim 11, wherein the at least one first parameter is adjusted to allow the wireless signal receiving device to consume less power for signal reception under the first wireless communication; and the at least one second parameter is adjusted to allow the wireless signal receiving device to consume less power for signal reception under the second wireless communication” d1 in view of d2 disclose claim 11 as set forth above, d1 in view of d2 also disclose adjusting the at least one first parameter for the first wireless communication, and afterwards the wireless signal receiving device consumes less power for signal reception under the first wireless communication; and the MAC and post-processing circuit adjusts the at least one second parameter for the second wireless communication, and afterwards the wireless signal receiving device consumes less power for signal reception under the second wireless communication (see d1 para. 0022, 0029, 0037).
Regarding claims 19, as to the limitation “The wireless signal receiving method of claim 11, wherein: the at least one first parameter for the first wireless communication includes at least one of the following: a first software parameter of the wireless signal receiving device; a first firmware parameter of the wireless signal receiving device; and a first hardware parameter of the wireless signal receiving device; and the at least one second parameter for the second wireless communication includes at least one of the following: a second software parameter of the wireless signal receiving device; a second firmware parameter of the wireless signal receiving device; and a second hardware parameter of the wireless signal receiving device” d1 in view of d2 disclose claim 10 as set forth above, d1 in view of d2 also disclose various parameters equated to at least one of a first software parameter of the wireless signal receiving device; a first firmware parameter of the wireless signal receiving device; and a first hardware parameter of the wireless signal receiving device; and the at least one second parameter for the second wireless communication includes at least one of the following: a second software parameter of the wireless signal receiving device; a second firmware parameter of the wireless signal receiving device; and a second hardware parameter of the wireless signal receiving device (see d1 para. 0036-0037).

Claims 6-9, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over d1 in view of d2 in view of United States Patent Application Publication US-20060188004 to Kizu et al (hereinafter d3).
Regarding claim 6, as to the limitation “The wireless signal receiving device of claim 1, wherein the MAC and post-processing circuit and/or the front-end receiving circuit perform(s) a communication quality estimation process to generate a first estimation result according to the first reception signal, and then determine(s) the updated first setting according to the first estimation result; and the MAC and post-processing circuit performs the communication quality estimation process to generate a second estimation result according to the second reception signal, and then determines the updated second setting according to the second estimation result”  d1 in view of d2 discloses claim 1 as set forth above, but d1 in view of d2 does not appear to explicitly disclose perform(s) a communication quality estimation process to generate a first estimation result according to the first reception signal, and then determine(s) the updated first setting according to the first estimation result; and the MAC and post-processing circuit performs the communication quality estimation process to generate a second estimation result according to the second reception signal, and then determines the updated second setting according to the second estimation result, attention is directed to d3 which, in a similar field wireless communication, discloses perform(s) a communication quality estimation process to generate a first estimation result according to the first reception signal, and then determine(s) the updated first setting according to the first estimation result; and the MAC and post-processing circuit performs the communication quality estimation process to generate a second estimation result according to the second reception signal, and then determines the updated second setting according to the second estimation result (see d3 para. 0003, 0011-0012, 0077-0079).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication to incorporate the details of performing a communication quality estimation process to generate a first estimation result according to the first reception signal, and then determine(s) the updated first setting according to the first estimation result; and the MAC and post-processing circuit performs the communication quality estimation process to generate a second estimation result according to the second reception signal, and then determines the updated second setting according to the second estimation result as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2 and d3 to achieve any of a plurality of advantages disclosed throughout d3 including at least any one of: avoiding the situation where the channels to be used become a part of the ISM band to affect adverse effects on other devices (see d3 para. 0196).  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 to achieve the predictable result of avoiding the situation where the channels to be used become a part of the ISM band to affect adverse effects on other devices, wherein both techniques were known  and used as of the effective filing date (as shown by d3), and the combination would yield a predictable result (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d3 are equally applicable to meet many of the limitations set forth above as met by d1 and/or d2, therefore the teaching of d3 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Regarding claim 7, as to the limitation “The wireless signal receiving device of claim 6, wherein each of the first estimation result and the second estimation result is used for determining at least one of the following preference: receiver sensitivity; receiver power consumption; and interference rejection” d1 in view of d2 in view of d3 disclose claim 6 as set forth above, d1 in view of d2 in view of d3 also disclose receiver power consumption (see d3 para. 0099, 0137-0153).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication to incorporate the details of determining at least one of the following preference: receiver sensitivity; receiver power consumption; and interference rejection as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2 and d3 to achieve any of a plurality of advantages disclosed throughout d3 including at least any one of: avoiding the situation where the channels to be used become a part of the ISM band to affect adverse effects on other devices (see d3 para. 0196).  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 to achieve the predictable result of avoiding the situation where the channels to be used become a part of the ISM band to affect adverse effects on other devices, wherein both techniques were known  and used as of the effective filing date (as shown by d3), and the combination would yield a predictable result (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d3 are equally applicable to meet many of the limitations set forth above as met by d1 and/or d2, therefore the teaching of d3 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Regarding claim 8, as to the limitation “The wireless signal receiving device of claim 1, wherein the MAC and post-processing circuit receives a first result of communication quality estimation and a second result of communication quality estimation that are feedbacks from a back-end circuit receiving outputs of the MAC and post-processing circuit, and then the MAC and post-processing circuit determines the updated first setting according to the first result of communication quality estimation and determines the updated second setting according to the second result of communication quality estimation” d1 in view of d2 in view of d3 disclose claim 1 as set forth above, d1 in view of d2 in view of d3 also disclose receiving a first result of communication quality estimation and a second result of communication quality estimation that are feedbacks from a back-end circuit receiving outputs of the MAC and post-processing circuit, and then the MAC and post-processing circuit determines the updated first setting according to the first result of communication quality estimation and determines the updated second setting according to the second result of communication quality estimation (see d3 para. 0131).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication to incorporate the details of receiving a first result of communication quality estimation and a second result of communication quality estimation that are feedbacks from a back-end circuit receiving outputs of the MAC and post-processing circuit, and then the MAC and post-processing circuit determines the updated first setting according to the first result of communication quality estimation and determines the updated second setting according to the second result of communication quality estimation as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2 and d3 to achieve any of a plurality of advantages disclosed throughout d3 including at least any one of: avoiding the situation where the channels to be used become a part of the ISM band to affect adverse effects on other devices (see d3 para. 0196).  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 to achieve the predictable result of avoiding the situation where the channels to be used become a part of the ISM band to affect adverse effects on other devices, wherein both techniques were known  and used as of the effective filing date (as shown by d3), and the combination would yield a predictable result (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d3 are equally applicable to meet many of the limitations set forth above as met by d1 and/or d2, therefore the teaching of d3 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Regarding claim 9, as to the limitation “The wireless signal receiving device of claim 8, wherein each of the first result of communication quality estimation and the second result of communication quality estimation is used for determining at least one of the following preference: receiver sensitivity; receiver power consumption; and interference rejection” d1 in view of d2 in view of d3 disclose claim 8 as set forth above, d1 in view of d2 in view of d3 also disclose wherein each of the first result of communication quality estimation and the second result of communication quality estimation is used for determining at least one of the following preference: receiver sensitivity; receiver power consumption; and interference rejection (see d3 para. 0131).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication to incorporate the details of wherein each of the first result of communication quality estimation and the second result of communication quality estimation is used for determining at least one of the following preference: receiver sensitivity; receiver power consumption; and interference rejection as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2 and d3 to achieve any of a plurality of advantages disclosed throughout d3 including at least any one of: avoiding the situation where the channels to be used become a part of the ISM band to affect adverse effects on other devices (see d3 para. 0196).  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 to achieve the predictable result of avoiding the situation where the channels to be used become a part of the ISM band to affect adverse effects on other devices, wherein both techniques were known  and used as of the effective filing date (as shown by d3), and the combination would yield a predictable result (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d3 are equally applicable to meet many of the limitations set forth above as met by d1 and/or d2, therefore the teaching of d3 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Regarding claim 15, as to the limitation “The wireless signal receiving method of claim 11, further comprising: performing a communication quality estimation process with a front-end receiving circuit of the wireless signal receiving device to generate a first estimation result according to the first reception signal, and then determining the updated first setting according to the first estimation result; and performing the communication quality estimation process with the front-end receiving circuit to generate a second estimation result according to the second reception signal, and then determining the updated second setting according to the second estimation result”  d1 in view of d2 discloses claim 11 as set forth above, but d1 in view of d2 does not appear to explicitly disclose perform(s) a communication quality estimation process to generate a first estimation result according to the first reception signal, and then determine(s) the updated first setting according to the first estimation result; and the MAC and post-processing circuit performs the communication quality estimation process to generate a second estimation result according to the second reception signal, and then determines the updated second setting according to the second estimation result, attention is directed to d3 which, in a similar field wireless communication, discloses perform(s) a communication quality estimation process to generate a first estimation result according to the first reception signal, and then determine(s) the updated first setting according to the first estimation result; and the MAC and post-processing circuit performs the communication quality estimation process to generate a second estimation result according to the second reception signal, and then determines the updated second setting according to the second estimation result (see d3 para. 0003, 0011-0012, 0077-0079).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication to incorporate the details of performing a communication quality estimation process to generate a first estimation result according to the first reception signal, and then determine(s) the updated first setting according to the first estimation result; and the MAC and post-processing circuit performs the communication quality estimation process to generate a second estimation result according to the second reception signal, and then determines the updated second setting according to the second estimation result as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2 and d3 to achieve any of a plurality of advantages disclosed throughout d3 including at least any one of: avoiding the situation where the channels to be used become a part of the ISM band to affect adverse effects on other devices (see d3 para. 0196).  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 to achieve the predictable result of avoiding the situation where the channels to be used become a part of the ISM band to affect adverse effects on other devices, wherein both techniques were known  and used as of the effective filing date (as shown by d3), and the combination would yield a predictable result (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d3 are equally applicable to meet many of the limitations set forth above as met by d1 and/or d2, therefore the teaching of d3 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Regarding claim 16, as to the limitation “The wireless signal receiving method of claim 15, wherein each of the first estimation result and the second estimation result is used for determining at least one of the following preference: receiver sensitivity; receiver power consumption; and interference rejection” d1 in view of d2 in view of d3 disclose claim 15 as set forth above, d1 in view of d2 in view of d3 also disclose receiver power consumption (see d3 para. 0099, 0137-0153).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication to incorporate the details of determining at least one of the following preference: receiver sensitivity; receiver power consumption; and interference rejection as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2 and d3 to achieve any of a plurality of advantages disclosed throughout d3 including at least any one of: avoiding the situation where the channels to be used become a part of the ISM band to affect adverse effects on other devices (see d3 para. 0196).  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 to achieve the predictable result of avoiding the situation where the channels to be used become a part of the ISM band to affect adverse effects on other devices, wherein both techniques were known  and used as of the effective filing date (as shown by d3), and the combination would yield a predictable result (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d3 are equally applicable to meet many of the limitations set forth above as met by d1 and/or d2, therefore the teaching of d3 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Regarding claim 17, as to the limitation “The wireless signal receiving method of claim 11, further comprising: receiving a first result of communication quality estimation and a second result of communication quality estimation from a back-end circuit, and then determining the updated first setting according to the first result of communication quality estimation and determining the updated second setting according to the second result of communication quality estimation, wherein the first result of communication quality estimation and the second result of communication quality estimation are dependent on the first reception signal and the second reception signal respectively” d1 in view of d2 in view of d3 disclose claim 11 as set forth above, d1 in view of d2 in view of d3 also disclose receiving a first result of communication quality estimation and a second result of communication quality estimation that are feedbacks from a back-end circuit receiving outputs of the MAC and post-processing circuit, and then the MAC and post-processing circuit determines the updated first setting according to the first result of communication quality estimation and determines the updated second setting according to the second result of communication quality estimation (see d3 para. 0131).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication to incorporate the details of receiving a first result of communication quality estimation and a second result of communication quality estimation that are feedbacks from a back-end circuit receiving outputs of the MAC and post-processing circuit, and then the MAC and post-processing circuit determines the updated first setting according to the first result of communication quality estimation and determines the updated second setting according to the second result of communication quality estimation as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2 and d3 to achieve any of a plurality of advantages disclosed throughout d3 including at least any one of: avoiding the situation where the channels to be used become a part of the ISM band to affect adverse effects on other devices (see d3 para. 0196).  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 to achieve the predictable result of avoiding the situation where the channels to be used become a part of the ISM band to affect adverse effects on other devices, wherein both techniques were known  and used as of the effective filing date (as shown by d3), and the combination would yield a predictable result (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d3 are equally applicable to meet many of the limitations set forth above as met by d1 and/or d2, therefore the teaching of d3 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Regarding claim 18, as to the limitation “The wireless signal receiving method of claim 17, wherein each of the first result of communication quality estimation and the second result of communication quality estimation is used for determining at least one of the following preference: receiver sensitivity; receiver power consumption; and interference rejection” d1 in view of d2 in view of d3 disclose claim 17 as set forth above, d1 in view of d2 in view of d3 also disclose wherein each of the first result of communication quality estimation and the second result of communication quality estimation is used for determining at least one of the following preference: receiver sensitivity; receiver power consumption; and interference rejection (see d3 para. 0131).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication to incorporate the details of wherein each of the first result of communication quality estimation and the second result of communication quality estimation is used for determining at least one of the following preference: receiver sensitivity; receiver power consumption; and interference rejection as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2 and d3 to achieve any of a plurality of advantages disclosed throughout d3 including at least any one of: avoiding the situation where the channels to be used become a part of the ISM band to affect adverse effects on other devices (see d3 para. 0196).  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 to achieve the predictable result of avoiding the situation where the channels to be used become a part of the ISM band to affect adverse effects on other devices, wherein both techniques were known  and used as of the effective filing date (as shown by d3), and the combination would yield a predictable result (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d3 are equally applicable to meet many of the limitations set forth above as met by d1 and/or d2, therefore the teaching of d3 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200008044 A1 to Poornachandran et al discloses providing connectivity-based and/or connectivity-considered routing with supplemental wireless connections in driving assistance-related activities. Embodiments may be relevant to multi-access edge computing (MEC) and Automotive Edge Computing Consortium (AECC) technologies.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643